Name: Commission Regulation (EC) NoÃ 988/2006 of 29 June 2006 limiting the term of validity of export licences for certain products processed from cereals
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/98 COMMISSION REGULATION (EC) No 988/2006 of 29 June 2006 limiting the term of validity of export licences for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 9 thereof, Having regard to Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (2), and in particular Article 7(1) thereof, Whereas: (1) Article 7(1) of Regulation (EC) No 1342/2003 fixes the term of validity of export licences, in particular for products processed from maize. That term of validity extends to the end of the fourth month following that of issue of the licence. The term of validity is fixed in accordance with market requirements and the need for sound management. (2) The current situation on the maize market makes it desirable to limit the issuing of licences in order to avoid committing quantities from the new marketing year. Licences to be issued in forthcoming months must be reserved for exports before 8 September 2006. To that end, the term of validity of export licences to be issued for execution up to 7 September 2006 must be limited. A temporary derogation should accordingly be introduced to Article 7(1) of Regulation (EC) No 1342/2003. (3) In order to ensure sound management of the market and to prevent speculation, provision should be made for customs export formalities for export licences for products processed from maize to be completed by 7 September 2006 at the latest either as direct exports or exports under the arrangements laid down in Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (3). Such limiting of the term of validity of export licences entails a derogation from Articles 28(6) and 29(5) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (4). (4) The application of the measures provided for in this Regulation must coincide with its entry into force in order to avoid potential market disturbance. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Notwithstanding Article 7(1) of Regulation (EC) No 1342/2003, export licences for products referred to in Annex I applied for from the date of entry into force of this Regulation to 31 August 2006 shall be valid until 7 September 2006 only. 2. Customs export formalities for the above licences must be completed by 7 September 2006 at the latest. That deadline shall also apply to the formalities referred to in Article 32 of Regulation (EC) No 800/1999 in respect of products placed under the arrangements referred to in Regulation (EEC) No 565/80 under cover of such licences. One of the indications in Annex II shall be entered in Section 22 of the licences. Article 2 This Regulation shall enter into force on 30 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9). (3) OJ L 62, 7.3.1980, p. 5. Regulation as last amended by Regulation (EC) No 444/2003 (OJ L 67, 12.3.2003, p. 3). (4) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). ANNEX I to Commission Regulation of 29 June 2006 limiting the term of validity of export licences for certain products processed from cereals CN code Description Products derived from maize, consisting of the following subheadings: 1102 20 Maize flour 1103 13 Maize groats 1103 29 40 Maize pellets 1104 19 50 Rolled or flaked maize 1104 23 Hulled maize 1108 12 00 Maize starch 1108 13 00 Potato starch ANNEX II Indications referred to in Article 1(2)  : in Spanish : LimitaciÃ ³n establecida en el apartado 2 del artÃ ­culo 1 del Reglamento (CE) no 988/2006  : in Czech : OmezenÃ ­ stanovenÃ © na zÃ ¡kladÃ  Ã l. 1 ods. 2 naÃ Ã ­zenÃ ­ (ES) Ã . 988/2006  : in Danish : BegrÃ ¦nsning, jf. artikel 1, stk. 2, i forordning (EF) nr. 988/2006  : in German : KÃ ¼rzung der GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 1 Absatz 2 der Verordnung (EG) Nr. 988/2006  : in Estonian : Piirang on ette nÃ ¤htud mÃ ¤Ã ¤ruse (EÃ ) nr 988/2006 artikli 1 lÃ µike 2 alusel  : in Greek : Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 988/2006  : in English : Limitation provided for in Article 1(2) of Regulation (EC) No 988/2006  : in French : Limitation prÃ ©vue Ã l'article 1er, paragraphe 2, du rÃ ¨glement (CE) no 988/2006  : in Italian : Limitazione prevista all'articolo 1, paragrafo 2 del regolamento (CE) n. 988/2006  : in Latvian : IerobeÃ ¾ojums paredzÃ ts Regulas (EK) Nr. 988/2006 1. panta 2. punktÃ   : in Lithuanian : Apribojimas numatytas Reglamento (EB) Nr. 988/2006 1 straipsnio 2 dalyje  : in Hungarian : KorlÃ ¡tozott Ã ©rvÃ ©nyessÃ ©gi idÃ tartam a 988/2006/EK rendelet 1. cikk (2) bekezdÃ ©sÃ ©nek megfelelÃ en  : in Dutch : Beperking als bepaald in artikel 1, lid 2, van Verordening (EG) nr. 988/2006  : in Polish : Ograniczenie przewidziane w art. 1 ust. 2 rozporzÃ dzenia (WE) nr 988/2006  : in Portuguese : LimitaÃ §Ã £o estabelecida n.o 2 do artigo 1.o do Regulamento (CE) n.o 988/2006  : in Slovak : Obmedzenie stanovenÃ © Ã lÃ ¡nkom 1 ods. 2 nariadenia (ES) Ã . 988/2006  : in Slovene : Omejitev doloÃ ena v Ã lenu 1(2) Uredbe (ES) Ã ¡t. 988/2006  : in Finnish : Asetuksen (EY) N:o 988/2006 1 artiklan 2 kohdassa sÃ ¤Ã ¤detty rajoitus  : in Swedish : BegrÃ ¤nsning enligt artikel 1.2 i fÃ ¶rordning (EG) nr 988/2006.